Citation Nr: 1607580	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to an increased disability rating for migraine headaches, in excess of 30 percent.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the claims of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disability were remanded for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to an increased disability rating for migraine headaches, in excess of 30 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As to the claim of entitlement to service connection for bilateral hearing loss, given the favorable action taken herein no discussion of the VCAA requirements is required.  
II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the  medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In the case, the Veteran contends that his bilateral hearing loss is due to acoustic trauma sustained during military service.  See, e.g., VA examination report dated April 2010.  In particular, he claims that he was exposed to flight line noise during the course of his military occupational specialty (MOS) as an aircraft recovery specialist.  Id.  

Here, medical records show a current diagnosis of sensorineural hearing loss as defined under 38 C.F.R. § 3.385.  See VA audiological examination report dated April 2010.  Additionally, there is credible evidence of exposure to loud noise during service.  To this end, the Veteran's DD Form 214 reveals that his MOS was an aircraft recovery specialist.  Therefore, the Board has no reason to dispute the Veteran's credible lay statement concerning in-service noise exposure, as his MOS would reasonably include regular exposure to flight line noise and from jet engines.  38 U.S.C.A. § 1154(a).  Accordingly, this case turns on whether the current bilateral hearing loss is related to exposure to loud noise during service.

The Veteran's STRs show normal hearing as defined under 38 C.F.R. § 3.385.  See, e.g., audiogram reports dated June 1990, June 1991, May 1993, and February 1994.  Notably, a June 1993 STR notes that the Veteran reported "muffled hearing;" the physician noted that the Veteran failed an audiogram as secondary to cerumen.  In his January 1995 separation examination report, he reported bilateral hearing loss; nevertheless, his January 1995 audiogram report reflected normal hearing bilaterally, as defined under 38 C.F.R. § 3.385.  Furthermore, the January 1995 examining physician at separation noted that the Veteran previously failed an audiogram in May and June 1993 (audiograms were not considered disabling as defined by VA).  The physician indicated that the Veteran had bilateral hearing loss, which was still within retention standards, but there was a decrease in hearing acuity since June 1990.   

In March 1995, the Veteran filed a VA claim for bilateral hearing loss.  The Veteran was afforded a VA examination in November 1996, at which time an audiogram report reflected bilateral hearing loss as defined by VA.

In April 2010, the Veteran was afforded a VA audiological examination.  A VA audiologist opined that it is less likely than not that the Veteran's current bilateral hearing loss is related to in-service noise exposure.  The VA audiologist reasoned that the Veteran's entrance examination and separation examination reports revealed normal hearing bilaterally.  The VA audiologist referenced clinical literature that concluded that there is no sufficient medical evidence to support a delayed onset of hearing loss.

In a December 2015 VA examination report, A VA audiologist opined that it is less likely than not that the Veteran's current bilateral hearing loss is related to in-service noise exposure.  The VA audiologist reasoned that "although there was a significant threshold shift in the right ear between enlistment and separation exams at 4000 Hz, his hearing was still within normal limits at separation from service.  Therefore, his current hearing loss had to begin after he was discharged from the service."  The VA audiologist cited to the same clinical literature that the April 2010 VA audiologist referenced.  

In sum, the negative evidence of record consists of two medical opinions that the Veteran's current bilateral hearing loss is less likely than not related to his military service.  The positive evidence of record shows that, during the Veteran's military service, he was regularly exposed to loud noise from jet engines and that he reported "muffled hearing."  Furthermore, the Veteran also reported and bilateral hearing loss was noted on his separation examination report in January 1995.  The Veteran filed a VA claim for bilateral hearing loss the same month he separated from service.  Although, the first audiological evidence of compensable bilateral hearing loss was not obtained until 19 months after separation from service, this was the first audiometric testing after service.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current bilateral hearing loss is related to his military service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for bilateral hearing loss is allowed.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In July 2015, the Board remanded the Veteran's claim of service connection for an acquired psychiatric disability for a VA examination to determine whether the Veteran's acquired psychiatric disability is caused or aggravated by his service-connected migraine headache disability.  

In response, the Veteran was afforded a VA examination in December 2015.  The December 2015 VA examiner found that the Veteran did not have an acquired psychiatric disability.  Although, the December 2015 VA examiner did not find that the Veteran had an acquired physiatric disability at the time of the examination,  the examiner failed to address whether diagnoses of psychiatric disorders rendered during the pendency of the appeal were made in error or whether such disorders resolved.  See, e.g., VA treatment records dated May, June, and July 2010; see also Cohen v. Brown, 10 Vet. App. 128, 153 (1997) ("VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor, and can only reject such a diagnosis on a finding that the preponderance of the evidence is against the PTSD diagnosis, the occurrence of the in-service stressor, or the connection of the current condition to the in-service stressor.").  Furthermore, the examiner failed to provide an opinion as to whether such prior diagnoses were related to the Veteran's service-connected migraines.  The Board finds that an addendum opinion is necessary to ensure substantial compliance with the Board's July 2015 remand directives.  See Stegall, supra.  

As to the service-connected migraine headaches, the Veteran contends that his disability is not accurately depicted in his 30 percent disability rating.  

The medical evidence demonstrates that in the most recent VA examination report in November 2013, the VA examiner found that the Veteran suffered from prostrating and prolonged headaches once a month.  In a November 2014 disability benefits questionnaire (DBQ), Dr. F. Rossi indicated that the Veteran's headaches were frequent, prostrating, and prolonged.  Conversely, in January 2015 and September 2015 VA treatment records, physicians indicated that the Veteran's headaches and intensity had improved and that his headaches occurred two to three times a month.  The Board finds that a VA examination is necessary to determine the current severity of his migraine headaches.

Furthermore, it appears that the Veteran has sought private treatment from a neurologist.  See VA treatment records dated November 2013.  As such, these records could be pertinet to his claim and should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2015.  All such available documents should be associated with the claims file.

2.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, including treatment from a private neurologist, Dr. Menga.  See VA treatment records dated November 2013.  

3.  Then, refer the claims file to the VA psychologist who performed the December 2015 examination to obtain an addendum opinion.

The examiner should specifically address diagnoses of mood disorder in May 2010 and depressive disorder in June 2010.  The examiner should be advised that a clear diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.

For each psychiatric disability diagnosed during the course of the claim, indicate whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty.

If not, is it at least as likely as not (50 percent probability or greater) that an acquired psychiatric disability, was caused or aggravated by his service-connected migraine headaches.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In rendering the opinions above, the VA psychiatrist or psychologist should consider and comment on a VA mental health record dated May 2010 noting that the Veteran's service-connected migraine headaches cause him to withdraw.

If the December 2015 VA psychologist is unavailable, the opinion should be requested from another psychologist or psychiatrist.  If necessary, another examination should be accomplished.  The examiner must provide a rationale for each opinion given.  The psychiatrist or psychologist advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the psychiatrist or psychologist rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected headaches.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide a detailed account of all manifestations of the service-connected headaches found to be present.  The examiner should then render an opinion regarding the frequency of the Veteran's headaches, and how often these headaches could be described as "prostrating."  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and/or maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


